Order entered November 20, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01010-CV

   GIA THORNTON, INDIVIDUALLY, AS THE REPRESENTATIVE FOR ALL
    WRONGFUL DEATH BENEFICIARIES, AND AS AN HEIR AT LAW AND
REPRESENTATIVE OF THE ESTATE OF MCQUESTER J. SOLOMON, DECEASED,
                            Appellant

                                           V.

      COLUMBIA MEDICAL CENTER OF PLANO SUBSIDIARY, L.P., D/B/A
    MEDICAL CITY OF PLANO, F/K/A AS MEDICAL CENTER OF PLANO, AND
                        JANE LEE, RN, Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-00366-2018

                                        ORDER
        Before the Court is appellant’s November 15, 2018 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to December 3,

2018.


                                                  /s/   ADA BROWN
                                                        JUSTICE